RENDERED: AUGUST 13, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1383-MR

COMMONWEALTH OF KENTUCKY                                           APPELLANT


                  FROM OLDHAM CIRCUIT COURT
v.          HONORABLE KAREN A. CONRAD, SPECIAL JUDGE
                     ACTION NO. 18-CR-00203


GARY GARDNER                                                         APPELLEE


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND LAMBERT, JUDGES.

LAMBERT, JUDGE: The Commonwealth of Kentucky appeals the Oldham

Circuit Court’s order denying the Commonwealth’s motion to present witness

testimony at trial via two-way videoconferencing platforms. Following a careful

review of the record and the law, we affirm.
              On August 10, 2018, an Oldham County grand jury indicted Gary

Gardner (“Gardner”) for complicity to commit fraudulent insurance acts (over

$500.00). A jury trial was scheduled in the case for October 19, 2020. At a status

conference on October 1, 2020, the Commonwealth expressed interest in

presenting trial testimony from an inmate in federal prison via two-way

videoconferencing technology. Gardner’s counsel objected to the use of remote

testimony, and the trial court scheduled a hearing on the matter for October 7,

2020.

              At the hearing, the Commonwealth made an oral motion to present a

witness, Logan Silliman, via two-way videoconferencing platforms such as Zoom

or Skype. Silliman was incarcerated at the federal correctional institution in

Manchester, Kentucky. In support of its motion, the Commonwealth pointed to

Kentucky Supreme Court Administrative Order (“Administrative Order”) 2020-

63(B)(1), which mandated Kentucky courts “hear civil and criminal matters using

available telephonic and video technology to conduct all proceedings remotely.” 1

The Commonwealth further noted that not only would the correctional facility’s

protocols in place at the time require Silliman to be quarantined for a 14-day

period before he could be transferred to Oldham County, Silliman would have to


1
 Administrative Order 2020-63 became effective on August 1, 2020 in an effort to address the
health and safety of court employees, elected officials, and the public during the COVID-19
pandemic.

                                             -2-
be quarantined for an additional 14-day period once he was transferred to the

Oldham County jail.

             Gardner’s counsel again objected, arguing that allowing Silliman to

testify remotely would violate Gardner’s right to in-person cross-examination. By

order entered October 7, 2020, the trial court denied the Commonwealth’s motion

to present Silliman’s testimony via two-way video:

                   The Commonwealth has not demonstrated that
             using Zoom or other video technology to secure a
             witness’ testimony is necessary to further an important
             public policy. The Commonwealth has the ability to
             secure the witness’ attendance by utilizing [Kentucky
             Revised Statute] KRS 455.150 – Procedure for bringing
             material witness in state felony trial from federal prison.
             Though the [c]ourt is cognizant of the threat of the
             [COVID-19] virus, especially to inmate populations, the
             [c]ourt believes the defendant’s 6th Amendment Right to
             confront the witness is superior especially as the [c]ourt
             and [c]orrections take all steps necessary to limit the
             spread of the virus.

                   For the foregoing reasons, the [c]ourt DENIES the
             Commonwealth’s request to have its witness present his
             testimony via Zoom or another remote video technology.

The Commonwealth filed an interlocutory appeal pursuant to Kentucky Rule of

Criminal Procedure (RCr) 12.04 and KRS 22A.020 seeking review of the trial

court’s order.

             Before we reach the merits of the Commonwealth’s appeal, we must

first address Gardner’s argument that the Commonwealth failed to comply with


                                         -3-
Kentucky Rule of Civil Procedure (CR) 76.12(4)(c)(v). That provision requires an

appellant’s brief to contain a statement regarding whether arguments in the brief

were preserved for appellate review.2 Gardner contends that the Commonwealth

failed to preserve the issues of whether Maryland v. Craig, 497 U.S. 836, 110 S.

Ct. 3157, 111 L. Ed. 2d 666 (1990), and the Sixth Amendment right of

confrontation apply to two-way video testimony. However, we “may decide an

issue not briefed on appeal when that issue flows naturally under our appellate

review of the issue raised.” Commonwealth v. Pollini, 437 S.W.3d 144, 148 (Ky.

2014) (internal quotation marks and citations omitted).

               The trial court denied the Commonwealth’s motion, at least in part,

because the Commonwealth failed to demonstrate that using Zoom or other video

technology was necessary to further an important public policy. A determination

of the applicability of Craig to the facts in the present case is necessary for this

Court to address the merits of the trial court’s ruling. Accordingly, we hold that

any question with respect to the preservation of issues for appeal will not limit our

review of the Commonwealth’s claims herein.




2
  CR 76.12(4)(c)(v) provides that an appellant’s brief shall contain “[a]n ‘ARGUMENT’
conforming to the Statement of Points and Authorities, with ample supportive references to the
record and citations of authority pertinent to each issue of law and . . . shall contain at the
beginning of the argument a statement with reference to the record showing whether the issue
was properly preserved for review and, if so, in what manner.”

                                               -4-
                We review a trial court’s ruling on the admissibility of evidence for an

abuse of discretion. Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999);

see also Commonwealth v. Leahy, No. 2001-CA-002726-DG, 2003 WL 1270525

(Ky. App. Feb. 7, 2003).3 “The test for abuse of discretion is whether the trial

judge’s decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Id.

                The Sixth Amendment to the United States Constitution provides:

“[i]n all criminal prosecutions, the accused shall enjoy the right . . . to be

confronted with the witnesses against him[.]” U.S. CONST. amend. VI; see also

KY. CONST. § 11 (“In all criminal prosecutions the accused has the right to be

heard by himself and counsel; to demand the nature and cause of the accusation

against him; to meet the witnesses face to face, and to have compulsory process for

obtaining witnesses in his favor.”).

                However, a criminal defendant’s constitutional right to face-to-face

confrontation is not absolute. Sparkman v. Commonwealth, 250 S.W.3d 667, 669

(Ky. 2008). Accordingly, in Maryland v. Craig, the United States Supreme Court

held that “a defendant’s right to confront accusatory witnesses may be satisfied

absent a physical, face-to-face confrontation at trial [(1)] only where denial of such

confrontation is necessary to further an important public policy and [(2)] only


3
    Cited to demonstrate consistency among appellate decisions rendered in the Commonwealth.

                                               -5-
where the reliability of the testimony is otherwise assured.” 497 U.S. at 850, 110 S.

Ct. at 3166. The Court in Craig explained that “[t]he requisite finding of necessity

must of course be a case-specific one: The trial court must hear evidence and

determine whether use of [platforms other than physical face-to-face testimony] is

necessary to protect the welfare of the particular . . . witness who seeks to testify.”

Id. at 855, 110 S. Ct. at 3169.

             Since Craig, neither the Kentucky Supreme Court nor the United

States Supreme Court has addressed the issue of whether the Craig analysis applies

to two-way video testimony. However, the majority of federal and state courts

have held that the Craig “necessity” standard must be satisfied before a witness

may testify via a two-way videoconferencing platform. See, e.g., United States v.

Carter, 907 F.3d 1199, 1208 n.4 (9th Cir. 2018); United States v. Abu Ali, 528 F.3d

210, 240-41 (4th Cir. 2008); United States v. Yates, 438 F.3d 1307, 1313-14 (11th

Cir. 2006); United States v. Bordeaux, 400 F.3d 548, 554-55 (8th Cir. 2005); State

v. Mercier, 403 Mont. 34, 45, 479 P.3d 967, 975 (2021) (noting that the

“overwhelming majority of jurisdictions have applied Craig to two-way video

procedures”); State v. Rogerson, 855 N.W.2d 495, 501-03 (Iowa 2014).

             On appeal, the Commonwealth argues that we should apply the

alternate approach to the issue of testimony presented via two-way video which

was adopted by the United States Court of Appeals for the Second Circuit in


                                          -6-
United States v. Gigante, 166 F.3d 75 (2d Cir. 1999). In Gigante, the Second

Circuit examined the trial court’s use of a two-way videoconferencing platform in

which the witness and the defendant could see one another during the witness’

testimony. The court noted that the facts before it were different than those in the

Craig case, which involved testimony using “one-way closed-circuit television,

whereby the witness could not possibly view the defendant.” Id. at 81. Thus,

rather than applying Craig’s “necessity” standard, Gigante held that in cases where

two-way videoconferencing technology is offered:

             [a] more profitable comparison can be made to the Rule
             15 deposition, which under the Federal Rules may be
             employed “[w]henever due to exceptional circumstances
             of the case it is in the interest of justice that the testimony
             of a prospective witness of a party be taken and
             preserved for use at trial.” Fed. R. Crim. P. 15(a). That
             testimony may then be used at trial “as substantive
             evidence if the witness is unavailable.” Fed. R. Crim. P.
             15(e). Unavailability is defined by reference to Rule
             804(a) of the Federal Rules of Evidence, which includes
             situations in which a witness “is unable to be present or
             to testify at the hearing because of . . . physical or mental
             illness or infirmity.” Fed. R. Evid. 804(a)(4).

(Emphasis added.) In the case at bar, the Commonwealth asserts that, because the

courtroom personnel could have arranged video cameras such that Silliman and

Gardner could see each other, albeit virtually, the situation in this case is much

more similar to face-to-face confrontation than the one-way closed-circuit system

at issue in Craig. Moreover, the Commonwealth argues that there are sufficient


                                           -7-
“exceptional circumstances” present in this case to dispense with Gardner’s right to

in-person confrontation, specifically, the highly contagious nature of the COVID-

19 virus and the fact that the testifying witness is incarcerated. We disagree.

                 What is “necessary” under the Craig standard to allow witnesses to

testify remotely is a high bar to meet. See United States v. Casher, No. CR 19-65-

BLG-SPW, 2020 WL 3270541, at *4 (D. Mont. Jun. 17, 2020). Over the past year,

numerous federal district courts have held that, absent a specific showing that an

individual witness was particularly vulnerable to COVID-19, and that other

precautionary measures would not adequately protect the witness, general concerns

about the spread of the virus do not justify abridging a defendant’s right to in-

person confrontation. See, e.g., United States v. Kail, No. 18-CR-00172-BLF-1,

2021 WL 1164787, at *1 (N.D. Cal. Mar. 26, 2021); United States v. Pangelinan,

No. 19-10077-JWB, 2020 WL 5118550, at *4 (D. Kan. Aug. 31, 2020); Casher,

2020 WL 3270541, at *3.4

                 In the present case, the trial court, citing Craig, found that the

Commonwealth failed to demonstrate that utilizing two-way video technology was

necessary to further an important public policy. Further, the trial court pointed to

KRS 455.150 to support its conclusion that the Commonwealth has the ability to



4
    We cite federal case law herein as persuasive, not mandatory, authority.



                                                 -8-
secure Silliman’s attendance.5 In this case, there was no evidence presented by the

Commonwealth that Silliman was particularly vulnerable to the risks of COVID-19

and that other precautionary measures, such as the correctional facility’s protocols

and the specific provisions of Administrative Order 2020-63(B)(2), would not

adequately protect Silliman’s health, or the health of other individuals in the

courtroom. Moreover, as noted by the trial court, Subsection 2 of Administrative

Order 2020-63(B) left the decision of whether in-person attendance was required to

the discretion of the trial judge. Thus, we hold that it was within the discretion of

the trial court to deny the Commonwealth the opportunity to present Silliman’s



5
    KRS 455.150 provides:

                When a material witness for the Commonwealth in a felony
                prosecution pending in a court of this state is confined under
                judgment of conviction in any federal penal institution, the
                Commonwealth’s attorney may enter into an agreement with the
                appropriate federal authorities for conveyance of the witness at the
                expense of this state to the Circuit Court in which the trial is
                pending, and after trial, for return to the federal penitentiary. The
                Commonwealth’s attorney shall move the Circuit Court for an
                order for the attendance of the witness and shall state the situation
                of the prisoner, the date set for trial of the case, the importance of
                his testimony to the Commonwealth, and the agreement of the
                federal authorities to produce the prisoner in court. The Circuit
                Court shall designate the officer to transport and guard the prisoner
                and such person shall be reimbursed from the State Treasury for
                his expenses in the amount and manner provided in KRS
                64.070(1); provided, however, that if a United States marshal or
                other federal official is designated by the court to transport and
                guard the prisoner such marshal or officer shall be reimbursed at
                the rate authorized by federal law or regulations. The Circuit
                Court shall enter an order of allowance of expenses for the officer
                upon conclusion of the trial.

                                                 -9-
testimony via a two-way videoconferencing platform.

             We find no error in the trial court’s electing not to apply the minority

approach of Gigante, supra. Even assuming, arguendo, that the trial court had

applied the Gigante approach, the evidence provided by the Commonwealth would

not have been sufficient to satisfy the “exceptional circumstances” test.

             Like the cases applying Craig’s “necessity” standard,
             cases applying the “exceptional circumstances” test have
             required some specific showing of medical conditions or
             risks faced by particular witnesses to justify the taking of
             testimony using videoconferencing technology. See
             Gigante, 166 F.3d at 81 (citing “the medical evidence of
             [the witness’s] poor health,” and “the joint exigencies of
             [the witness]’s secret location [due to participation in
             witness protection program] and Gigante’s own ill health
             and inability to travel”); United States v. Benson, 79 Fed.
             Appx. 813, 820-21 (6th Cir. 2003) (85-year-old witness
             who was “too ill to travel” from California to Cleveland
             due to “extensive health problems” and recent “major
             stomach surgery” which left her “underweight and
             fatigued”); United States v. Akhavan, No. 20-CR-188
             (JSR), ––– F.Supp.3d ––––, ––––, 2021 WL 797806, at
             *9 (S.D.N.Y. Mar. 1, 2021) (citing witness’ need for
             cross-country travel, as well as “his age and
             comorbidities,” to find “severe risks of severe illness or
             death” from COVID-19); United States v. Davis, No. 19-
             101-LPS, 2020 WL 6196741, at *4 (D. Del. Oct. 22,
             2020) (relying on “a combination of [multiple witnesses’]
             distance from Delaware and his or her particularized risk
             factors”); [United States v.] Donziger, [No. 18-CR-561
             (LAP),] 2020 WL 5152162, at *3 [(S.D.N.Y. Aug. 31,
             2020)] (finding “exceptional circumstances” due to
             witness’ age, documented health conditions which placed
             him at heightened risk from COVID-19, and need for
             cross-country travel and lengthy quarantine).


                                        -10-
C.A.R.A. v. Jackson Cty. Juvenile Office, No. WD 83967, 2021 WL 2793539, at *8

(Mo. App. Jul. 6, 2021). As noted above, the Commonwealth did not present any

evidence that Silliman was particularly susceptible to the risks of COVID-19, aside

from the nature of his incarceration. The Commonwealth points to the general

risks of potentially exposing multiple people to COVID-19 associated with

transferring a witness from custody to testify in an in-person setting. However, as

alluded to by the trial court in its order denying the Commonwealth’s motion,

general concerns about the threat of COVID-19 do not justify a denial of Gardner’s

confrontation clause rights, especially in light of the precautionary measures in

place to limit the spread of the virus.

               For the foregoing reasons, we affirm the Oldham Circuit Court’s order

denying the Commonwealth’s motion to present a witness via two-way

videoconferencing platforms.



               ALL CONCUR.



    BRIEFS FOR APPELLANT:                   BRIEF FOR APPELLEE:

    Daniel Cameron                          Erin Hoffman Yang
    Attorney General of Kentucky            Frankfort, Kentucky

    Christopher Henry
    Assistant Attorney General
.
    Frankfort, Kentucky

                                          -11-